Citation Nr: 0431217	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  98-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for scleroderma.

2. Entitlement to service connection for acid reflux, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

3. Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to PTSD.

4. Entitlement to service connection for a disability 
manifested by painful joints, fatigue and/or nausea, claimed 
as due to undiagnosed illness.

5. Entitlement to service connection for chronic headaches, 
to include as secondary to residuals of a cervical spine 
injury and residuals of a lumbar spine injury or as a result 
of undiagnosed illness.

6.  Entitlement to an effective date earlier than November 2, 
2000, for a grant of an evaluation of 60 percent for asthma.

7. Entitlement to a compensable evaluation for rhinitis.

8. Entitlement to an initial compensable evaluation for 
occipital neuralgia associated with history of cervical 
strain.

9.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disorder.

10. Entitlement to an evaluation in excess of 10 percent for 
residuals of a cervical spine injury.

11. Entitlement to an evaluation in excess of 10 percent for 
residuals of a lumbar spine injury.



REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to July 1988 
and from August 1989 to October 1989 and from September 1990 
to December 1993, with service in Southwest Asia during the 
Persian Gulf War.



This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1997, October 1997, June 
2000, April 2001, and November 2001 by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A decision-remand of the Board on September 25, 2001, denied 
entitlement to service connection for chronic headaches and 
to evaluations in excess of 10 percent for a right shoulder 
disorder, residuals of a cervical spine injury, and residuals 
of a lumbar spine injury.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's September 25, 2001, 
decision and remanded the matter to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 on those 
issues.  The remaining issues currently before the Board were 
certified for appellate review subsequent to the Board's 
September 2001 decision-remand.

The Board notes that in a May 2000 statement the veteran 
raised the issues of entitlement to service connection for 
scleroderma on a secondary basis and to compensation under 
the provisions of 38 U.S.C.A. § 1151 for scleroderma as a 
result of VA medical or surgical treatment.  In a June 2000 
letter, the RO requested that the veteran identify the date 
and place of the alleged VA treatment resulting in 
scleroderma and the service connected disability to which 
scleroderma was allegedly secondary.  The veteran and his 
attorney did not reply to the RO's letter, and the RO did not 
adjudicate the claims asserted in the veteran's May 2000 
statement.  Consequently, those issues are not before the 
Board at this time.

The issues of entitlement to service connection for 
scleroderma, a disability manifested by painful joints, 
fatigue and/or nausea, and chronic headaches, to a 
compensable evaluation for rhinitis, and to evaluations in 
excess of 10 percent for a right shoulder disorder, residuals 
of a cervical spine injury, and residuals of a lumbar spine 
injury are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
attorney if further action is required on their part.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of these claims.

2.  There is no competent medical evidence of a current 
diagnosis of acid reflux disease or irritable bowel syndrome.

3.  VA received the veteran's claim of entitlement to an 
increased evaluation for asthma July 31, 2000; there is no 
earlier-received unadjudicated claim for such benefit.

4.  Prior to November 2, 2000, the date of a VA respiratory 
examination and pulmonary function tests, it was not 
factually ascertainable that an increase in the disability 
warranting a schedular evaluation of 60 percent for asthma 
had occurred.

5.  Occipital neuralgia is not shown by the competent medical 
evidence of record to result in manifestations more nearly 
approximating moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Acid reflux was not incurred in or aggravated by service 
and is not proximately due to or the result of PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

2.  Irritable bowel syndrome not incurred in or aggravated by 
service and is not proximately due to or the result of PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

3.  An effective date earlier than November 2, 2000, for a 
grant of an evaluation of 60 percent for asthma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.97, Diagnostic Code 6602 (2003).

4.  Entitlement to an initial compensable evaluation for 
occipital neuralgia associated with history of cervical 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.124, 4124a, Diagnostic Code 8409 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 



Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

In a letter sent in March 2001 the RO advised the veteran of 
the VCAA and specifically informed him of the need for 
evidence of a current disability to support his claims of 
entitlement to service connection for acid reflux and 
irritable bowel syndrome.  The RO advised it would assist the 
veteran in obtaining VA records and that he should identify 
any private evidence and sign a release for VA to assist him 
in obtaining those records.  The RO advised the veteran of 
the evidence already of record.  In a statement of the case 
furnished to the veteran in August 2001, the RO had already 
advised the veteran of the reasons for the denial of these 
claims, as well as the reason for the .  In a January 2002 
letter, the RO then informed the veteran of the elements of a 
successful service connection claim and requested that he 
submit or identify evidence to support his claims.  The RO 
advised the veteran that VA would request private medical 
records which he identified as supportive of his claims.  The 
veteran was then provided with contact information if he had 
questions or needed assistance with his claims.  

In a November 2001 rating decision the RO advised the veteran 
of the reasons and bases for the noncompensable rating 
assigned to occipital neuralgia.  In a statement of the case 
furnished to the veteran in December 2002, the RO advised the 
veteran of the reasons for the denial of his claim for a 
compensable evaluation for occipital neuralgia, to include 
regulations pertinent to the failure to report for 
examinations and pertinent to the criteria used for rating 
neurologic disorders.  In a July 2003 letter, the RO advised 
the veteran of the need for evidence showing an increase in 
disability due to occipital neuralgia; advised him of the 
evidence considered, to include as relevant to the effective 
date of the award for an increased rating asthma, and, also 
again advised him of the nature of evidence VA would obtain 
on his behalf and what was needed from him.  The RO also 
advised the veterant to submit any evidence in support of his 
claims.

A statement was received in July 2003 from the veteran in 
which he stated that he had no further medical evidence to 
submit regarding his appeal and requested that his appeal be 
forwarded to the Board.  In a supplemental statement of the 
case furnished to the veteran in August 2003, the RO set 
forth 38 C.F.R. § 3.159, VA assistance in developing claims. 

The RO's letters to the veteran, the statements of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did provide him with ample 
opportunity to submit or identify evidence relevant to his 
claims such that any deficiency in the wording of the notice 
was a harmless error, particularly where the veteran was 
clearly requested to submit medical evidence showing that he 
currently has disabilities, showing the current severity of 
such disabilities, and for his service connection claims 
linking current disabilities to his active service.  The 
Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the claims 
decided herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

VA has obtained the veteran's service medical records and 
post-service VA and private medical records and reports.  VA 
has also afforded the veteran the opportunity to undergo VA 
examinations in connection with his claims.  As noted below, 
the veteran, on the advice of his attorney, has failed to 
report for some scheduled examinations.  In the remand below, 
the Board has requested that the veteran undergo several 
examinations to obtain evidence needed to decide the remanded 
claims.  With regard to the issue of entitlement to an 
initial compensable evaluation for occipital neuralgia 
associated with history of cervical strain, in October 2001, 
VA notified the veteran to report for an examination to 
evaluate that disability but, in an October 2001 statement, 
the veteran's attorney stated that a VA fee-basis examination 
in November 1999 had been adequate for rating purposes and he 
had advised the veteran not to report for a further 
examination.  The Board notes that the VA fee-basis 
examination did not provide medical evidence sufficient to 
determine that the veteran's service-connected occipital 
neuralgia met the criteria for a compensable evaluation, and 
finds that the veteran's failure to report for an examination 
scheduled in November 2001 to evaluate occipital neuralgia 
was without good cause.  For that reason, another VA 
examination to evaluate occipital neuralgia is not indicated 
and the disability will be rated on the evidence of record.  
See 38 C.F.R. § 3.655; Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The veteran and his attorney have not identified 
any additional evidence as relevant to issues decided herein, 
and the veteran has recently stated that he has no more 
evidence to submit.  As such, VA has fulfilled the duty to 
assist pursuant to the VCAA and the issues decided herein are 
ready for appellate review.

II.  Service Connection for Acid Reflux and Irritable Bowel 
Syndrome, to Include as Secondary to PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability which would exist without 
such aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that VA 
shall pay compensation to a Persian Gulf War veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms).  To qualify, the 
disability must become manifest to a degree of 10 percent or 
more prior to December 31, 2006, and the disability cannot 
otherwise be attributable to any known clinical diagnosis.  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(2).   To be "chronic" a disability 
must have existed for six months or more or have exhibited 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of acid reflux or 
irritable bowel syndrome.  The service medical records show 
that nausea was one of the veteran's complaints when he was 
diagnosed with gastritis in March 1992 and with 
gastroenteritis in January 1993.  In reports of medical 
history in July 1992 and October 1993, the veteran denied 
having frequent indigestion or stomach trouble.  At an 
examination for separation in October 1993, the veteran's 
abdomen and viscera were evaluated as normal.  

The issues of entitlement to service connection for acid 
reflux and irritable bowel syndrome were raised in a November 
1999 statement by the veteran's attorney.  In a December 1999 
letter, the RO requested that the veteran submit medical 
evidence showing the existence of current disabilities and 
linking such disabilities to the veteran's active service or 
to a service-connected disability.  The RO noted that at that 
time service connection was not in effect for PTSD and 
accepted the veteran's representative's statement as a claim 
of entitlement to service connection for PTSD.  The veteran 
and his representative did not respond to the RO's December 
1999 letter.  Ultimately, a rating decision in December 2002 
granted entitlement to service connection for PTSD.  Evidence 
received in connection with the veteran's claim for service 
connection for PTSD did not indicate in any way that his PTSD 
had caused or aggravated acid reflux or irritable bowel 
syndrome.  

There is no medical evidence of record of a current diagnosis 
of acid reflux or irritable bowel syndrome.  In August 2000, 
a VA physician's assistant assessed the veteran with diarrhea 
but did not find that such was a manifestation of irritable 
bowel syndrome.  The Board finds that service connection for 
acid reflux and irritable bowel syndrome, to include as 
secondary to PTSD, must be denied on the basis that such 
current disabilities have not been shown by competent 
evidence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310(a); Allen,  Hickson, supra.  As stated in the Remand 
below, the issue of entitlement to service connection for a 
disability manifested, in part, by nausea is being remanded 
for further medical examination.

III.  Earlier Effective Date for Grant of Evaluation of 60 
Percent for Asthma

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

38 C.F.R. § 4.97, Diagnostic Code 6602, pertaining to 
bronchial asthma, provides that an evaluation of 10 percent 
is warranted for bronchial asthma with Forced Expiratory 
Volume in one second (FEV-1) of 71- to 80-percent predicted, 
a ratio of Forced Expiratory Volume to Forced Vital Capacity 
(FEV-1/FVC) of 71- to 80- percent, or if intermittent 
inhalational or oral bronchodilator therapy is required.  In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  An evaluation of 30 percent is warranted for 
bronchial asthma with FEV-1 of 56-70 percent predicted, or; 
FEV-1/FVC of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  An evaluation of 60 percent requires bronchial 
asthma with FEV-1 of 40-55 percent predicted, or; FEV-1/FVC 
of 40-55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

A rating decision in October 1996 granted entitlement to 
service connection for asthma and assigned an evaluation of 
10 percent effective December 4, 1993, based in part on the 
results of pulmonary function tests (PFTs) performed in April 
1995.  

In April 1997, the RO granted an evaluation of 30 percent for 
asthma effective June 14, 1996, based in part on the results 
of PFTs performed in February 1997.  

At a VA outpatient clinic in January 1998, the assessments 
were recurrent sinusitis and asthma.  In December 1998, the 
veteran was seen by a VA physician's assistant for evaluation 
of a cough.  At that time, the veteran's lungs were clear, 
with no rales or wheezes.  The assessments were upper 
respiratory infection and asthma.  The veteran was referred 
to a pulmonary clinic.  In May 1999, at a VA pulmonary 
clinic, the pertinent assessment was asthma.  Albuterol and 
inhalers were prescribed.

In mid-July 2000, the veteran was evaluated at the Mayo 
Clinic, Rochester, Minnesota, for several conditions.  A 
history of asthma was noted.  The veteran stated that he was 
being treated for asthma with albuterol and Azmacort inhalers 
and Theophylline twice a day.  He stated that a couple of 
times per year he had to go to an emergency room for IV 
(intravenous) steroids for his asthma.  On examination, the 
veteran's lungs were clear.  PFTs were not performed.  The 
pertinent diagnosis was asthma.

In a letter received on July 31, 2000, the veteran's 
representative asserted a claim on the veteran's behalf for 
an increased evaluation for asthma.

On November 2, 2000, the veteran underwent a VA respiratory 
examination and PFTs.

At the VA respiratory examination, it was noted that past 
PFTs had shown restrictive and obstructive lung disease.  The 
veteran complained of moderate to severe respiratory distress 
once or twice a week which responded to medication.  He 
stated that he had a productive cough almost every day and he 
had had an episode of hemoptysis two weeks earlier.  His 
current asthma medications were Salmeterol oral inhaler, two 
puffs by mouth twice a day, Atrovent and Proventil inhaler, 
three puffs three times per day, and cough syrup as needed.  
It was noted that the veteran also took Hydroxychloroquinie 
sulfate for scleroderma.  On examination, the veteran had 
bilateral expansion of the chest during inspiration.  On 
palpation, there were vocal parameters on both sides.  On 
percussion, there was no dullness to auscultation.  No rales, 
rhonchi, or wheezes were heard.  PFTs showed moderate 
obstructive lung disease and moderate restrictive lung 
disease with mild response to bronchodilator.  The diagnosis 
was obstructive and restrictive lung disease.  The VA PFTs 
performed on November 2, 2000, showed FEV-1 of 56 percent of 
predicted and FEV-1/FV of 82 percent of predicted.

The rating decision in April 2001 granted an evaluation of 60 
percent for asthma effective November 2, 2000, the date of 
the VA respiratory examination and PFTs.  The rating decision 
noted that the criteria for a schedular evaluation of 60 
percent under Diagnostic Code 6602 were not met, but 
liberally found that the veteran's symptomatology closely 
approximated the criteria for an evaluation of 60 percent.

The April 2001 rating decision granted entitlement to 
increased disability compensation.  The law provides that the 
effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  In the veteran's case, the 
date of claim for an increased evaluation for asthma was July 
31, 2000, the date on which his representative asserted the 
claim for increase.  The RO liberally found that it was 
factually ascertainable that an increase in disability to the 
60 percent level occurred on November 2, 2000, the date of a 
VA respiratory examination and PFTs.  The report by the Mayo 
Clinic physician in mid-July 2000, made no findings as to the 
severity of the veteran's asthma and did not show that the 
criteria for an evaluation of 60 percent for asthma had been 
met.  There is no other medical evidence of record pertaining 
to the severity of the veteran's asthma in the year prior to 
July 31, 2000, the date of receipt of the veteran's increased 
rating claim.  There is thus no basis on which an effective 
date earlier than November 2, 2000, may be granted for the 
assignment of the evaluation of 60 percent for asthma.  
38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.97, 
Diagnostic Code 6602. 

IV.  Compensable Evaluation for Occipital Neuralgia

"Neuralgia is acute paroxysmal pain radiating along the 
course of one or more nerves usu[ally] without demonstrable 
changes in the nerve structure."  Horowitz v. Brown, 5 Vet. 
App. 217, 224 (1993).  Occipital neuralgia is "acute pain 
radiating along the course of nerve or nerves in back of the 
skull."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 
(1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124.

38 C.F.R. § 4.124a, Diagnostic Code 8409, pertaining to 
neuralgia of the tenth (pneumogastric, vagus) cranial nerve, 
provides that moderate incomplete paralysis warrants an 
evaluation of 10 percent.  Severe incomplete paralysis 
warrants an evaluation of 20 percent.  Complete paralysis 
warrants an evaluation of 30 percent.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period. 
Fenderson at 126-28.

At a VA diseases/injuries of the brain examination in June 
1997, the veteran complained of "sinus and tension" 
headaches for the last four or five years.  He was receiving 
treatment from a physician who was treating his asthma and 
allergies.  He had not seen a neurologist or had a brain 
scan.  He gave a history of having been in an auto accident 
in service in which he questionably suffered a concussion.  
He took Tylenol for his headaches and used a steroid nasal 
inhaler for his sinus problem.  On neurologic examination, 
the veteran was oriented times three.  Cranial nerves were 
intact.  He had no motor or sensory loss.  Reflexes were 
decreased, bilaterally and symmetric.  Babinski's sign was 
negative.  The diagnosis was mixed headaches.

In January 1998, at a VA outpatient clinic, the veteran was 
seen for sinus congestion, headaches, post-nasal drainage, 
and a slight cough.  The assessments were recurrent sinusitis 
and asthma.  The veteran's headaches were not attributed to 
occipital neuralgia.

At a VA fee-basis examination in November 1999, the examiner 
noted the veteran's history of headaches, findings on 
neurologic examination, and assessments of vascular headaches 
and occipital neuralgia.  The examiner did not make findings 
or comment on the frequency or severity of the veteran's 
bouts of occipital neuralgia.  He did state, "I believe the 
most severe headaches he has once a month are migraines.  The 
occipital neuralgia may have been set off by the neck and 
back injury he had when he was in service back in the early 
'90s."  With regard to occipital neuralgia, the November 
1999 VA examination provided an opinion as to etiology but 
did not provide medical evidence as to the severity of the 
disability.

In October 2001, a private physician reported as follows:

This is to confirm that [the veteran] has suffered 
recurrent headaches since a motor vehicle accident in 
1992.  [The physician who conducted the November 1999 
VA fee-basis examination] has previously diagnosed him 
with occipital neuralgia.  Headaches are associated 
with nausea and vomiting.  They are of such severity 
that it would interfere with employment or other daily 
activities.  Frequency of the headaches is usually 
three times per-month.

The veteran failed to appear for the VA examination scheduled 
for November 6, 2000, to evaluate occipital neuralgia which 
was to be conducted by the physician who conducted the VA 
fee-basis examination in November 1999.  As noted above, his 
failure to appear for such examination was without good 
cause, and his claim for an initial compensable evaluation 
for occipital neuralgia associated with history of cervical 
strain will be rated on the evidence of record.  See 
38 C.F.R. § 3.655(a)(b); Fenderson, supra.    

38 C.F.R. § 4.124a, Diagnostic Code 8409, pertaining to 
neuralgia of the tenth (pneumogastric, vagus) cranial nerve, 
provides that an evaluation of 10 percent requires moderate 
incomplete paralysis.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  In the veteran's 
case, the physicians who have evaluated and treated the 
veteran have not identified with any specificity any 
symptomatology associated with his occipital neuralgia.   The 
Court has reminded the Board that an evaluation must be based 
upon the factors that appear within the rating criteria.  
Drosky v. Brown, 10 Vet. App. 251 (1997).  Thus, although the 
Board recognizes that the veteran has reported, and that the 
evidence includes an assessment of headaches, such symptom 
manifestation is not contemplated by the relevant rating 
criteria and has not been attributed to occipital neuralgia.  
Therefore, occipital neuralgia may not be rated based on 
headaches.  The veteran has, however, a pending claim of 
entitlement to service connection for chronic headaches, 
which is remanded to the RO below.  Because no current 
symptoms have been attributed by the competent medical 
evidence of record to occipital neuralgia, the Board must 
conclude that moderate incomplete paralysis of the tenth 
cranial nerve has not been demonstrated, and, for that 
reason, entitlement to an initial compensable evaluation for 
occipital neuralgia associated with a history of cervical 
strain is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8409.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to service connection for acid reflux, to include 
as secondary to PTSD, is denied.

Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to PTSD, is denied.

Entitlement to an effective date earlier than November 2, 
2000, for a grant of an evaluation of 60 percent for asthma 
is denied.

Entitlement to an initial compensable evaluation for 
occipital neuralgia associated with history of cervical 
strain is denied.


REMAND

First, in its July 2003 Order, the Court found that VA has 
not fulfilled the duty to notify the veteran pursuant to the 
VCAA and its implementing regulations with regard to the 
issues of entitlement to service connection for chronic 
headaches and to evaluations in excess of 10 percent for a 
right shoulder disorder, residuals of a cervical spine 
injury, and residuals of a lumbar spine injury.  Further 
notification is thus indicated.

Second, VA's Schedule for Rating Disabilities (Rating 
Schedule), as pertains to disabilities of the spine, has been 
amended during the pendency of the veteran's claims for 
increased evaluations for residuals of a cervical spine 
injury and residuals of a lumbar spine injury.  Effective 
September 26, 2003, the rating criteria for evaluating spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  The changes are relevant to the 
evaluation of the veteran's service-connected disabilities of 
the cervical spine and lumbar spine.  The veteran has not 
been advised of the substance of the amendment of the rating 
criteria for evaluating spine disorders effective 
September 26, 2003.  Notification of the amended rating 
criteria is indicated.

Third, review of the record reveals that the most recent VA 
spine and joints examinations were conducted in December 
1999.  The Board finds that a contemporary examination of the 
veteran's right shoulder, cervical spine, and lumbar spine, 
to include range of motion findings and consideration of the 
factors set forth in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), is needed to decide the veteran's claims for 
evaluations in excess of 10 percent for a right shoulder 
disorder, residuals of a cervical spine injury, and residuals 
of a lumbar spine injury, see  38 C.F.R. § 3.159(c)(4), and 
further development on those issues is indicated.

Fourth, with regard to the issue of entitlement to service 
connection for scleroderma, the Board notes that the 
veteran's service medical records are silent for any 
complaints, findings, or diagnosis of skin disease and in 
reports of medical history in July 1993 and October 1993, the 
veteran denied having skin disease.  However, post-service 
medical evidence, including an April 2000 report by a private 
pathologist, shows that the veteran has localized scleroderma 
on his right back and a private physician stated in May 2000 
that "by chronology this may be the result of Gulf War 
service."  The private physician did not further explain his 
suggested etiology.  The Board thus finds that a VA 
examination is needed to decide the veteran's claim for 
service connection for scleroderma, see 
38 C.F.R. § 3.159(c)(4), and further development on that 
issue is indicated.

Fifth, with regard to the issue of entitlement to service 
connection for painful joints, fatigue and/or nausea, claimed 
as due to undiagnosed illness, the Board notes that the 
veteran's in-service complaints of nausea were attributed by 
medical personnel to gastritis and gastroenteritis and that 
in reports of medical history in July 1993 and October 1993 
the veteran stated that he experienced swollen or painful 
joints.  Post-service private treatment records include 
office notes of a private physician showing complaints by the 
veteran in July 1998 of joint and muscle pain and nausea 
after his service in the Persian Gulf War.  When seen in July 
2000 by a physician at the Mayo Clinic, the veteran 
complained that within a year of being in Saudi Arabia during 
the Persian Gulf War he developed muscle cramping of the legs 
and feet and monthly symptoms of nausea, vomiting, and 
diarrhea with no significant symptoms in between such 
episodes.  Based on such history, the Board finds that a VA 
examination is needed to decide the veteran's claim for 
service connection for painful joints, fatigue and/or nausea, 
claimed as due to undiagnosed illness,, see  38 C.F.R. 
§ 3.159(c)(4), and further development on that issue is 
indicated.

Sixth, with regard to the claim of entitlement to a 
compensable evaluation for rhinitis, the Board notes that 
38 C.F.R. § 4.97, Diagnostic Code 6522, pertaining to 
allergic or vasomotor rhinitis, provides that an evaluation 
of 10 percent is warranted for allergic or vasomotor 
rhinitis, without polyps but with greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.  In October 2000, a VA fee-basis 
ear, nose, and throat specialist reported that a CT scan 
showed marked septal deviation to the right with a sharp spur 
impinging the lateral wall of the right side of the veteran's 
nose at the middle meatus.  The specialist recommended 
surgery, to include a nasal septoplasty.  In April 2001, the 
fee-basis physician stated as follows concerning the 
veteran,"90% nasal airway obstruction due to septal 
deviation and recurring sinus infection."  In an August 2001 
statement of the case, the RO noted that it was not clear 
from the fee-basis physician's statements whether the veteran 
had greater than 50 percent obstruction of nasal passages on 
both sides or complete obstruction on one side so as to 
warrant a compensable evaluation and indicated that a VA 
examination would be scheduled to determine the extent of the 
veteran's nasal obstruction.  It does not appear that such 
examination was scheduled.  The Board finds that a VA 
examination is needed to decide the veteran's claim for a 
compensable evaluation for rhinitis, see  38 C.F.R. 
§ 3.159(c)(4), and further development on that issue is 
indicated.

With regard to the requested examinations, the Board points 
out to the veteran and his attorney that, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination, a claim for an increased 
evaluation shall be denied and an original compensation claim 
shall be rated on the evidence of record.  
38 C.F.R. § 3.655(a), (b).


Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should inform him of the nature of 
evidence necessary to substantiate his 
claims of entitlement to service 
connection for scleroderma, chronic 
headaches, and a disability manifested by 
painful joints, fatigue and/or nausea and 
to evaluations in excess of 10 percent 
for a right shoulder disorder, residuals 
of a cervical spine injury, and residuals 
of a lumbar spine injury, what evidence, 
if any, VA will request on his behalf, 
and what evidence he is requested to 
provide.  The RO should include 
notification to the veteran of all 
relevant revisions of VA's Rating 
Schedule, see 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also 69 Fed. Reg. 
32449 (June 10, 2004).  The RO should 
invite the veteran to submit any evidence 
in his possession which is potentially 
probative of his claims.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.

3.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the extent of the obstruction, 
if any, of his nasal passages.  The 
examiner must review the pertinent 
medical records in the claims file, to 
include October 2000 and April 2001 
statements by a VA fee-basis ear, nose, 
and throat specialist.  The examiner 
should report whether the veteran has 
greater than 50 percent obstruction of 
nasal passages on both sides or complete 
obstruction on one side.

4.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the likely etiology of 
scleroderma.  The examiner must review 
the veteran's service medical records and 
his pertinent post-service medical 
records in the claims file, to include an 
April 2000 report by a private 
pathologist, a May 2000 statement by a 
private physician, and a July 2000 report 
by a physician at the Mayo Clinic.  After 
a clinical examination of the veteran and 
review of the pertinent records, the 
examining VA physician should define 
scleroderma, comment on the in-service 
and post-service findings, and offer an 
opinion as to whether it is more likely 
than not or less likely as not that 
currently-demonstrated scleroderma of the 
right back was incurred during military 
service or is otherwise related to 
service.  A rationale must be provided 
for the opinion expressed.

5.  The RO should arrange for the veteran 
to be examined to determine the severity 
of his right shoulder disorder, residuals 
of a cervical spine injury, and residuals 
of a lumbar spine injury.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his or her written report that 
he or she conducted such a review.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.

In reporting ranges of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of right shoulder, cervical spine, 
and lumbar spine motion and then state 
the veteran's actual passive and active 
ranges of motion in degrees.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
the existence, nature, frequency and 
severity, or absence of, neuropathy or 
other neurological deficit associated 
with the veteran's service-connected 
cervical or lumbar spine disability.  

The examiner is also requested to state 
whether, and to what degree, the 
veteran's cervical spine, lumbar spine 
and/or right shoulder interfere with his 
employment.

The rationale for all opinions expressed 
should be provided.

6.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine whether he currently has a 
disability manifested by painful joints, 
fatigue and/or nausea and, if so, whether 
such disability may be attributed to a 
known clinical diagnosis and may be 
related to service.  The examiner must 
review the veteran's service medical 
records and his pertinent post-service 
medical records in the claims file, to 
include July 1998 office notes of a 
private physician and a July 2000 report 
by a Mayo Clinic physician.  After a 
clinical examination of the veteran and 
review of the pertinent records, the 
examining VA physician should determine 
whether the veteran's complaints of 
painful joints, muscle cramping, fatigue, 
and/or nausea are attributable to a known 
clinical diagnosis or diagnoses and, if 
so, whether the disability so diagnosed 
was incurred during military service or 
is otherwise related to service.  In the 
event that the examiner finds that the 
veteran's complaints of painful joints, 
muscle cramping, fatigue, and/or nausea 
are not attributable to a known clinical 
diagnosis or diagnoses, he or she should 
report whether there is objective 
evidence perceptible to him or her of 
chronic disability manifested by painful 
joints, muscle cramping, fatigue, and/or 
nausea.     

7.  After the above, VA should review the 
claims file and undertake any additional 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A and its implementing regulations, 
consistent with all governing legal 
authority.  

8.  Then, the RO should re-adjudicate the 
claims based on consideration of the 
entire evidence of record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
attorney should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



